33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16, 23, and 35 objected to because of the following informalities: These claims are not in the form of a single sentence. All claims must be in the form of a single sentence (MPEP 608.01(m), first paragraph).  Appropriate correction is required.
Claim 29 objected to because of the following informalities:  The Examiner believes the last paragraph of the claim would be clearer if it were amended to say the stimulus devices from claim 1 are being energized by the controller to actively assist the follower.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 12 positively claims a human organism by claiming that a “component for analyzing stored follower movement and assessing and diagnosing the condition such as by” human professionals comprising “leaders, physicians, therapists, or other health professionals.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the leader” in the fourth paragraph, "an assigned leader" in the second to last paragraph of the claim, and “a leader” in the last paragraph of the claim.  There is insufficient antecedent basis for these limitations in the claim, because it is unclear if these terms are referring to the “one or more leaders” in the second paragraph in the claim. Furthermore, it is unclear if the term “assigned leader” refers to “the leader.” Also, it is unclear if “a leader” refers to the “an assigned leader” and/or “the leader.”
Claim 1 is further indefinite because it is unclear what structure or structures of the claimed system are configured to perform the claimed function of “assigned,” and how these unnamed structures perform the function of “assign[ing].”
Claim 2 is indefinite for depending from the indefinite subject matter of claim 1.
Claims 3 – 36 are indefinite, because the lack of a transitional phrase between the preamble and main body of the claim makes it unclear what is or is not excluded from the claim. See MPEP 2111.03 for examples and explanations of suitable transitional phrases.
Claim 3 is indefinite, because it is unclear what structure or structures of the claimed system are configured to perform the claimed function of “designated,” and how these unnamed structures perform the function of “designat[ing].”
Claim 4 recites the limitation "the computer-generated movement of leader 2." There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the difference” and “the follower movement error” in the second paragraph of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the condition" in the last paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 9, 12, 13, 22, and 36, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 13, 21 and 24, the phrase “e.g.” or "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "the cloud" in the first paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the clothing."  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitations "the desired movement" in the second paragraph of the claim and “the needed movement” and “the prescribed manner” in the last paragraph of the claim.  There is insufficient antecedent basis for these limitations in the claim.
The term “sufficiently” in claims 29 and 33 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To further prosecution, the term “sufficiently” will be interpreted as any degree of closeness.
Claim 33 recites the limitation "the prescribed manner" in the last paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitations "the recalled decoded movement information," “the recalled decoded audio information,” and “the recalled decoded video information.” There is insufficient antecedent basis for these limitations in the claim.
Claim 36 recites the limitation "the storage and distribution device."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 6 – 8, 11, 13 – 14, 22, 28, and 35 - 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150077234 A1 to Fullam.
Regarding claim 1, Fullam anticipates a system that facilitates the coordinated movement of one or more people according to prescribed movement patterns [abstract], the system comprising:
at least one movement detection device and processor configured to measure respective movement of each one or more leaders and one or more followers [0030 - 0031] (Fig 1A);
at least one stimulus device (haptic interface 160) that stimulates movement of a follower when energized [0027] (Fig 1A);
a component (leader device) that detects movement of the leader and transmits the detected movement [0031];
a component (follower device) that receives communications that include movement information from an assigned leader [0031]; and
a controller that energizes stimulus devices for the one or more followers in a manner causing the follower to duplicate movement of a leader [0045].

Regarding claim 2, Fullam anticipates the system of claim 1, that facilitates the coordinated movement of one or more people according to prescribed movement patterns [abstract], the system comprising:
at least one movement detection device and processor configured to measure respective movement of one leader, and one or more followers [0030 – 0031] (Fig 1A).

Regarding claim 6, Fullam anticipates the system of claim 1, where the sensed movement of each one or more leaders is stored in computer memory [0030, 0053].

Regarding claim 7, Fullam anticipates the system of claim 1, where each one or more follower has at least one movement detection device and processor configured to measure movement of the one or more followers [0031] (Fig 1A).

Regarding claim 8, Fullam anticipates the system of claim 1, where each one or more follower has at least one movement detection device and processor configured to measure movement and store detected movement in memory (data storage 120) [0030 – 0031].

Regarding claim 11, Fullam anticipates the system of claim 6, where each one or more leader stored movement information is recalled and transmitted to one or more followers [0053, 0056];
a component that receives the communicated historical leader movement information [0056]; and
a controller that energizes stimulus devices (to generate a haptic prompt) for the one or more followers in a manner causing the follower to duplicate the recalled movement of the leader [0056].

Regarding claim 13, Fullam anticipates the system of claim 6, where leader stored movement information is organized into a library of stretching, therapy, dance or exercise sessions for example [0057];
a component enabling followers to interrogate the library and optionally replay desired sessions [0053];
a component that permits accessing the library of movement sessions based on movement objectives and follower medical condition such as movement sessions for therapy directed at specific rehabilitation needs such as total knee arthroplasty (TKA), total hip arthroplasty (THA), muscular sclerosis, Parkinson's disease, Huntington's disease, stroke recovery, cardiac rehabilitation, strengthening, stretching, dance steps and dance routines and sport training for individuals and team group training for example [0053, 0057].

Regarding claim 14, Fullam anticipates the system of claim 1, where the sensed movement of each one or more leaders is stored in the cloud (590) [0052 - 0053, 0055]; and
a component enabling one or more followers to receive historical movement session data from the cloud [0053];
a controller that energizes stimulus devices (to generate haptic prompts) for the one or more followers in a manner causing them to duplicate the stored movement of a leader [0053, 0060].

Regarding claim 22, Fullam anticipates the system of claim 1, where motion sensing devices such as accelerometers and gyroscopes, actuators, energy generation, energy storage and communications devices can be embedded in the clothing (such as a wristband, watch, bracelet, anklet, or belt) of the leader and follower [0042, 0045].

Regarding claim 28, Fullam anticipates the system of claim 7, where one or more followers dynamically transition to the role of leader and their movement patterns communicated to corresponding non-leader followers [0045]; and
one or more leaders transition to the role of follower and the desired movement patterns from their corresponding leaders communicated to them to duplicate the motion [0045, 0049, 0056] (Fig 4C).

Regarding claim 35, Fullam anticipates the system of claim 6, where stored leader movement information is stored with corresponding stored audio and video data corresponding to stored leader movement information [0068].
a component that decodes the stored composite movement, audio and video information and communicates the decoded movement, audio and video information [0068]
a component that receives the recalled decoded movement information [0068];
a component that receives the recalled decoded audio information [0068];
a component that receives the recalled decoded video information [0068]; and
a component that energizes stimulus devices for one or more followers that causes the follower to duplication the movement of a leader while synchronizing the play back of corresponding audio and video information [0068] (Fig 8).

Regarding claim 36, Fullam anticipates the system of claim 35, where stored leader movement information is stored with corresponding stored audio and video data corresponding to stored leader movement information and the storage and distribution device is a portable storage medium such as a DVD [0039, 0068].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12, 16, 18, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fullam in view of US 20190053762 A1 to Saigh.
Regarding claim 12, Fullam teaches the limitations of claim 11, where one or more followers can replay leader's stored movement information on demand and as frequently as desired at a remote location [0053, 0061];
a component to capture and store follower detected movement from stored leader movement patterns (data storage 120) [0030 – 0031];
However, Fullam does not teach a component for analyzing stored follower movement and assessing and diagnosing the condition such as by leaders, physicians, therapists or other health professionals.
Saigh teaches a component for analyzing stored follower movement and assessing and diagnosing the condition such as by leaders, physicians, therapists or other health professionals [0078].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fullam to have a component for analyzing stored follower movement and assessing and diagnosing the condition such as by leaders, physicians, therapists or other health professionals, because doing so would enable leaders to determine when it’s time to stop a follower from performing their routine, as recognized by Saigh [0078].

Regarding claim 16, Fullam teaches the limitations of claim 1, and Fullam further teaches the movement of a follower is detected [0031].
However, Fullam does not teach follower movement is processed using
a component that analyzes follower movement to determine movement patterns, gait characteristics, balance condition, fatigue level, cognitive level and motor skill level of the follower; and
a component that determines the existence of anomalies in gait or balance, unbalance conditions, increased risk of falling, excessive fatigue or muscle weakness, delayed reaction time or health problems.
a component for notifying a leader or health professional if a health or safety problem is detected.
Saigh teaches follower (player) movement [0134] is processed using
a component that analyzes follower movement to determine movement patterns, gait characteristics, balance condition, fatigue level, cognitive level and motor skill level of the follower [0134, 0152, 0155]; and
a component that determines the existence of anomalies in gait or balance, unbalance conditions, increased risk of falling, excessive fatigue or muscle weakness, delayed reaction time or health problems [0155].
a component for notifying a leader or health professional if a health or safety problem is detected [0157].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fullam to have follower movement is processed using
a component that analyzes follower movement to determine movement patterns, gait characteristics, balance condition, fatigue level, cognitive level and motor skill level of the follower; and
a component that determines the existence of anomalies in gait or balance, unbalance conditions, increased risk of falling, excessive fatigue or muscle weakness, delayed reaction time or health problems.
a component for notifying a leader or health professional if a health or safety problem is detected, because doing so would enable the device to correct a basketball player’s defensive stance, as recognized by Saigh [0155].

Regarding claim 18, Fullam in view of Siagh teach the limitations of claim 16, however Fullam does not teach the analysis of follower's movement indicates an unstable condition exists for the follower or there is an increased likelihood of a fall or that a fall is imminent;
movement planning and movement objectives are determined by the follower and initiated by the follower; and
a series of stimulus signals are initiated to cause the follower to return to a more stable state, safer gait, improved balance or other stimulus to reduce the likelihood of falling; and
follower movement analysis, fall prediction and fall prevention through energizing stimulus devices is performed autonomously without the need for leader movement commands or leader communications.
Saigh teaches the analysis of follower's movement indicates an unstable condition exists for the follower or there is an increased likelihood of a fall or that a fall is imminent (by detecting a player is off balance) [0155];
movement planning and movement objectives are determined by the follower and initiated by the follower [0155]; and
a series of stimulus signals (vibrations) are initiated to cause the follower to return to a more stable state, safer gait, improved balance or other stimulus to reduce the likelihood of falling [0155]; and
follower movement analysis, fall prediction and fall prevention through energizing stimulus devices is performed autonomously without the need for leader movement commands or leader communications [0155].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fullam to have the analysis of follower's movement indicates an unstable condition exists for the follower or there is an increased likelihood of a fall or that a fall is imminent;
movement planning and movement objectives are determined by the follower and initiated by the follower; and
a series of stimulus signals are initiated to cause the follower to return to a more stable state, safer gait, improved balance or other stimulus to reduce the likelihood of falling; and
follower movement analysis, fall prediction and fall prevention through energizing stimulus devices is performed autonomously without the need for leader movement commands or leader communications, because doing so would enable the device to correct a basketball player’s defensive stance, as recognized by Saigh [0155].

Regarding claim 31, Fullam teaches the limitations of claim 7, however Fullam does not teach the analysis of follower's movement indicates an unstable, unsafe or abnormal gait;
a component determines that actively assisting the follower in performing movement in a prescribed manner is will be helpful and safe;
a controller capable of actively assisting the follower in performing the needed movement is energized in the prescribed manner.
Saigh teaches the analysis of follower's movement indicates an unstable, unsafe or abnormal gait [0155];
a component determines that actively assisting the follower in performing movement in a prescribed manner is will be helpful and safe [0155];
a controller capable of actively assisting the follower in performing the needed movement is energized in the prescribed manner [0155].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fullam to have the analysis of follower's movement indicates an unstable, unsafe or abnormal gait;
a component determines that actively assisting the follower in performing movement in a prescribed manner is will be helpful and safe
a controller capable of actively assisting the follower in performing the needed movement is energized in the prescribed manner, because doing so would enable the device to correct a basketball player’s defensive stance, as recognized by Saigh [0155].

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fullam in view of US 20180005616 A1 to Gullbrand, et al. (hereinafter Gullbrand).
Regarding claim 24, Fullam teaches the limitations of claim 1, however Fullam does not teach movement detections devices on the one or more leaders includes sensors for measuring individual finger and wrist movement;
the stimulus devices on the one or more followers are attached to stimulate movement of individual fingers and wrists of the followers; and
movement sequences generated by the one or more leaders supports finger and wrist therapeutic movement, exercise, manual dexterity, hand and wrist strengthening or enhancing musical instrument proficiency for example.
Gullbrand teaches movement detections devices on one or more leaders includes sensors for measuring individual finger and wrist movement [0013, 0016];
the stimulus devices (haptic output generators) on one or more followers are attached to stimulate movement of individual fingers and wrists of the followers [0011, 0016 - 0017]; and
movement sequences generated by the one or more leaders supports finger and wrist therapeutic movement, exercise, manual dexterity, hand and wrist strengthening or enhancing musical instrument proficiency for example [0011 - 0012].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fullam to have movement detections devices on the one or more leaders includes sensors for measuring individual finger and wrist movement;
the stimulus devices on the one or more followers are attached to stimulate movement of individual fingers and wrists of the followers; and
movement sequences generated by the one or more leaders supports finger and wrist therapeutic movement, exercise, manual dexterity, hand and wrist strengthening or enhancing musical instrument proficiency for example, because doing so would enable helping players synchronize the playing of their musical instruments, as recognized by Gullbrand [0008].

Allowable Subject Matter
Claims 3 – 5, 9 – 10, 15, 17, 19 - 21, 23, 25 – 27, 29 - 30, and 32 - 34 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 comprises allowable subject matter comprising a system comprising components and a processor for measuring movements of leaders 1 and 2 and followers 1 and 2, and energizing stimulus device for followers 1 and 2 to cause them to follow their respective leaders 1 and 2. The closest prior art of record, Fullam, teaches a processor configured to follow a movement of a leader and energizing stimulus devices of multiple followers to try to cause those followers to follow the movement of the leader [0049] (Fig 4C). However, Fullam does not teach the processor is configured to follow the movement of a second leader and a second follower and energize a stimulus device of the second follower to cause the second follower to follow the movement of the second leader.
Claims 4 – 5 would be allowable for depending from the allowable subject matter of claim 3.
Claim 9 comprises allowable subject matter comprising a system comprising an audio or video component that presents follower movement error to a leader. The closest prior art of record, Fullam, does not teach presenting follower movement error to the leader using an audio or video component.
Claim 10 comprises allowable subject matter comprising energizing stimulus devices which are energized in a manner unique and optimal for a follower comprising a component which implements a feedback loop that establishes an adaptive response model of the follower and process the communicated leader movement using the response model of the follower along with follower health and movement proficiency before energizing the stimulus devices. The closest prior art of record, Fullam, does not teach a similar feedback loop.
Claim 15 comprises allowable subject matter comprising a component for analyzing individual leader movement and establishing a higher level movement abstraction by associating a name to a commonly occurring sequence of steps. The closest prior art of record, Fullam, does not teach such a component.
Claim 17 comprises allowable subject matter comprising movement signals received from a leader are dynamically altered or eliminated. The closest prior art of record, Fullam, does not teach movement signals received from a leader are dynamically altered or eliminated.
Claim 19 comprises allowable subject matter comprising a component that alters or eliminates future movement signals received from the leader to protect the health and safety of the follower. Fullam does not teach such a component.
Claims 20 – 21 would be allowable for depending from the allowable subject matter of claim 19.
Claim 23 comprises allowable subject matter comprising synthesized movements may be used instead of or along with human leader generated movements to direct follower movement. Fullam does not teach synthesized movements can be used to direct follower movement.
Claim 25 comprises allowable subject matter comprising communicating follower movement accuracy for tracking and analysis. Fullam does not teach communicating follower movement accuracy.
Claims 26 – 27 would be allowable for depending from the allowable subject matter of claim 25.
Claim 29 comprises allowable subject matter comprising a component that determines actively assisting the follower in performing a desired movement in a prescribed manner will be helpful and safe. Fullam does not teach this component.
Claims 30, 32, and 34 would be allowable for depending from the allowable subject matter of claim 29.
Claim 33 comprises allowable subject matter comprising a component that determines a follow is unable to perform the movement of a leader adequately without assistance, and a component that determines actively assisting the follower by articulating a portion of a prosthetic device be helpful and will increase movement safety and accuracy. Fullam does not teach these components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180005616 A1, US 20140074179 A1, CN 105992554 A, KR 101112497 B1, US 20160206499 A1, US 20150092980 A1, and US 20170225033 A1 are mentioned because they disclose close-looped systems for providing feedback to a user to correct their movement based on their sensed movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791